Exhibit 10.6
EXECUTION VERSION
Bank of America, N.A.
Bank of America Tower at One Bryant Park
New York, NY 10036
          March 24, 2009

          To:   Newell Rubbermaid Inc.     Three Glenlake Parkway     Atlanta,
Georgia 30328
 
  Attention:   Treasurer
 
  Telephone No.:   (770) 418-7000
 
  Facsimile No.:   (770) 677-8705

Re: Call Option Confirmation and Warrant Confirmation
     Newell Rubbermaid Inc. (“Company”) and Bank of America, N.A. (“Dealer”)
concurrently herewith are entering into a call option transaction (the “Call
Option Transaction”) to purchase from Dealer a number of options exercisable
into Shares pursuant to a letter agreement dated as of the date hereof (the
“Call Option Confirmation”) and a warrant transaction (the “Warrant
Transaction”, together with the Call Option Transaction, the “Transactions”) to
sell to Dealer a number of options exercisable into Shares pursuant to a letter
agreement dated as of the date hereof (the “Warrant Confirmation”, together with
the Call Option Confirmation, the “Confirmations”).
     This letter agreement (the “Letter Agreement”) hereby confirms the
agreement between Dealer and Company as follows:
     1. Terms Used but Not Defined Herein. Capitalized terms used herein without
definition shall have the meanings assigned to them in the Call Option
Confirmation or the Warrant Confirmation, as applicable.
     2. Representations and Warranties of Company. Company represents and
warrants to Dealer that it is not entering into this Letter Agreement (i) on the
basis of, and it is not aware of, any material non-public information with
respect to itself or the Shares (ii) in anticipation of, in connection with, or
to facilitate, a distribution of its securities (other than the Convertible
Notes), a self tender offer for equity securities or a third-party tender offer
or (iii) to create actual or apparent trading activity in the Shares (or any
security convertible into or exchangeable for the Shares) or to raise or depress
or otherwise manipulate the price of the Shares (or any security convertible
into or exchangeable for the Shares).
     3. Amendment. If the Underwriters (the “Underwriters”) party to the
Underwriting Agreement (the “Underwriting Agreement”) dated as of the date
hereof among Company, and Merrill Lynch, Pierce, Fenner & Smith Incorporated and
J.P. Morgan Securities Inc., as representatives of the Underwriters party
thereto, exercise their option to purchase additional Convertible Notes (the
“Additional Convertible Notes”), then on the closing date for the purchase and
sale of the Additional Convertible Notes, (i) the Number of Options will be
automatically increased by additional Options (the “Additional Options”) equal
to the number of Additional Convertible Notes in denominations of USD 1,000
principal amount issued pursuant to such exercise; (ii) an additional premium
equal to the product of the Additional Options and USD 200.00 shall be paid by
Company to Dealer; (iii) the Number of Warrants will be automatically increased
by additional Warrants (the “Additional Warrants”) in proportion to such
Additional Convertible Notes; and (iv) an additional premium equal to the
product of the Additional Warrants and USD 0.8176 shall be paid by Dealer to the
Company.
     4. Early Unwind. In the event the sale of Convertible Notes is not
consummated with the Underwriters for any reason by the close of business in New
York on March 30, 2009 (or such later date as agreed upon by the parties)
(March 30, 2009 or such later date, the “Closing Date”) or, with respect to any
Additional Convertible Notes, on the Subsequent Closing Date as defined in the
Underwriting Agreement (the

 



--------------------------------------------------------------------------------



 



“Subsequent Closing Date” and the Closing Date or the Subsequent Closing Date,
as applicable, the “Early Unwind Date”), the Transactions (or, with respect to
any Additional Convertible Notes, the Additional Options and Additional
Warrants) shall automatically terminate (the “Early Unwind”), on the Early
Unwind Date and (i) the Transactions (or, with respect to any Additional
Convertible Notes, the Additional Options and the Additional Warrants) and all
of the respective rights and obligations of Dealer and Company under the
Transactions, the Additional Options or Additional Warrants, as applicable,
shall be cancelled and terminated and (ii) each party shall be released and
discharged by the other party from and agrees not to make any claim against the
other party with respect to any obligations or liabilities of the other party
arising out of and to be performed in connection with the Transactions, the
Additional Options or the Additional Warrants, as applicable, either prior to or
after the Early Unwind Date; provided that Company shall purchase from Dealer on
the Early Unwind Date all Shares purchased by Dealer or one or more of its
affiliates in connection with the Transactions, up to a maximum of 3,607,948
Shares, at the then prevailing market price as determined by the Calculation
Agent. Dealer and Company represent and acknowledge to the other that, subject
to the proviso included in this Section, upon an Early Unwind, all obligations
with respect to the Transactions, the Additional Options or the Additional
Warrants, as applicable, shall be deemed fully and finally discharged.
     5. Counterparts. This Letter Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if all
of the signatures thereto and hereto were upon the same instrument.
     6. Governing Law. The provisions of this Letter Agreement shall be governed
by the New York law (without reference to choice of law doctrine).

2



--------------------------------------------------------------------------------



 



     Company hereby agrees (a) to check this Letter Agreement carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Company, by manually signing this Letter Agreement or this page
hereof as evidence of agreement to such terms and immediately returning an
executed copy to John Servidio, Bank of America, N.A., Facsimile No.
(704) 208-2869.
Very truly yours,

                  Bank of America, N.A.    
 
           
 
  By:   /s/ Michael Voris    
 
                Authorized Signatory         Name: Michael Voris    

Accepted and confirmed
as of the Trade Date:
Newell Rubbermaid Inc.

             
 
  By:   /s/ Dale L. Metz    
 
                Authorized Signatory         Name: Dale L. Metz    

